IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                 December 13, 2001 Session

                     LINDA MARIE CHAMBERLAIN FRYE v.
                           RONNIE CHARLES FRYE

                IN RE: JUDGMENT OF HERBERT S. MONCIER

                      Appeal from the Chancery Court for Knox County
                          No. 143602-3   Sharon Bell, Chancellor

                                  FILED JANUARY 10, 2002

                                 No. E2001-00732-COA-R3-CV


This suit was filed in July of 1999 to enforce two judgments in favor of attorney Herbert S. Moncier
(“Plaintiff”) against Ronnie Charles Frye (“Defendant”). The Trial Court granted judgment in favor
of Plaintiff in the amount of $32,242.29. In the first appeal to this Court, we concluded the action
was not filed timely, vacated the judgment in favor of Plaintiff, and dismissed the lawsuit. No
appeal was taken from that decision. The present appeal involves the Trial Court’s holding of
Defendant in criminal contempt for willfully disobeying post-judgment orders of the Trial Court to
respond to discovery and appear for deposition. These orders were entered and the alleged
contemptuous conduct occurred before the underlying judgment was reversed by this Court. We
affirm.


                          Tenn. R. App. P. 3 Appeal as of Right;
                Judgment of the Chancery Court Affirmed; Case Remanded.


D. MICHAEL SWINEY , J., delivered the opinion of the court, in which HOUSTON M. GODDARD , P.J.,
and CHARLES D. SUSANO, JR., J., joined.


Donald K. Vowell, Knoxville, Tennessee, for the Appellant Ronnie Charles Frye.


Herbert S. Moncier and Ursula Bailey, Knoxville, Tennessee for Appellee Herbert S. Moncier.
                                             OPINION

                                            Background

                Plaintiff represented Linda Marie Chamberlain Frye (“Ms. Frye”) in her divorce
action against Defendant many year ago. On May 20, 1985, the Trial Court entered an Order nunc
pro tunc disposing of various issues raised in the divorce action, one of which involved child support
arrearages. In addressing the child support arrearages, the Trial Court entered judgment in Plaintiff’s
favor for attorney fees in the amount of $10,215.50, plus statutory interest, “to be taxed and
considered as child support.” The Trial Court declared this to be the “present, total amount of the
judgment in favor of . . . [Plaintiff], except as hereinafter provided.” Plaintiff was then awarded an
additional sum of $1,200.00 as “attorney fees to be taxed as child support” and was further awarded
“out of pocket” expenses. On January 22, 1986, the Trial Court amended its order and granted
Plaintiff further judgment in the amount of $1,072.22 for these out of pocket expenses. The total
amount awarded to Plaintiff in the two judgments was $12,487.72.

                 On July 14, 1999, Plaintiff filed an Action to Renew Judgment against Defendant
claiming Defendant never satisfied the judgments rendered against him. Plaintiff sought the
$12,487.72, plus statutory interest at the rate of ten percent. Defendant filed a motion to dismiss,
arguing that the action was barred by the applicable ten year statute of limitations contained in Tenn.
Code Ann. § 28-3-110. The Trial Court denied the motion to dismiss. Plaintiff then filed a motion
for summary judgment. Plaintiff claimed the statute of limitations did not begin to run until the child
reached the age of eighteen, which occurred on February 27, 1992, and therefore the action was
timely filed. The March 15, 2000, Order of the Trial Court granted summary judgment to Plaintiff
in the amount of $12,487.22, plus accrued interest in the amount of $20,755.07, for a total judgment
to Plaintiff of $32,242.29. Defendant filed a motion to alter or amend judgment which was denied
by the Trial Court.

                Plaintiff served interrogatories and requests for production of documents on
Defendant on March 15, 2000, which were aimed at learning information about Defendant’s assets
and income so the judgment eventually could be satisfied. Plaintiff also filed a notice of deposition
seeking to take Defendant’s deposition on May 8, 2000. Defendant filed a motion to alter or amend
the judgment seeking to have it set aside, once again asserting that the statute of limitations barred
the claim. Plaintiff then filed a motion to compel Defendant to answer the interrogatories and
requests for production of documents after they were not responded to timely. Plaintiff also sought
to command Defendant’s attendance at a deposition since he did not show up for the deposition
previously noticed for May. On July 24, 2000, the Trial Court entered several orders which: (1)
required Defendant to respond to the written discovery by August 7, 2000; (2) compelled Defendant
to appear for his deposition on August 24, 2000; (3) awarded Plaintiff $350.00 in attorney fees for
the time expended in obtaining the orders; and (4) denied Defendant’s motion to alter or amend the
judgment.

             On August 22, 2000, Defendant filed a motion to set aside the “judgment” of the Trial
Court. Defendant claimed that pursuant to Rule 62.01 of the Tenn. R. Civ. P., no proceeding could

                                                 -2-
be taken for enforcement of the judgment for a period of 30 days after entry, and since the written
discovery and notice of deposition were filed less than 30 days after the judgment was entered, they
were invalid. Notwithstanding the orders entered by the Trial Court, Defendant failed to respond
to the discovery as ordered and likewise did not appear for the deposition. Plaintiff, consequently,
filed a motion for an order to show cause as to why Defendant should not be held in contempt.
Plaintiff also filed a response to the motion to set aside, arguing that discovery “is not a proceeding
to enforce a judgment within the meaning of Rule 62.01.” The Trial Court then entered an order
requiring Defendant to show cause as to why he should not be held in contempt for ignoring its
orders.

                 Defendant refiled the interrogatories and requests for production of documents in
November of 2000. After the time in which to respond lapsed with no answers to this discovery,
Plaintiff filed yet another motion to have Defendant held in contempt. All of the pending motions
were set for hearing on January 11, 2001, but were continued until February 14. The continuance
was granted in open court and Defendant was present. On February 14, Defendant did not appear
and the Trial Court continued the matter until February 28. Upon motion by Plaintiff, the Trial
Court also entered an order for Defendant to show cause why he should not be held in contempt for
not being present in court on February 14.

                After a hearing on the various motions, the Trial Court concluded that beyond a
reasonable doubt, Defendant willfully disobeyed its orders of July 24, 2000, to respond to the
interrogatories and requests for production of documents and to appear for a deposition. The Trial
Court found Defendant to be in criminal contempt of court, sentenced him to ten (10) days of
community service, and awarded Plaintiff sanctions for attorneys fees and expenses. The Trial Court
also found that Defendant failed to respond properly to the second set of discovery and notice of
deposition and awarded Plaintiff attorneys fees and costs, but found there was no contempt with
regard to the second set of discovery. The Trial Court did not hold Defendant in contempt for his
failure to appear at the February 14 hearing. Defendant then filed a motion to alter or amend the
judgment which was denied by the Trial Court.

                In this appeal, Defendant challenges the Trial Court’s determination that he was in
criminal contempt. On a previous appeal, this Court reversed the underlying judgment entered in
favor of Plaintiff after concluding that the applicable statute of limitations indeed had expired. That
decision is final as there was no Rule 11 application for permission to appeal filed with the
Tennessee Supreme Court.

                                             Discussion

                A review of findings of fact by a trial court is de novo upon the record of the trial
court, accompanied by a presumption of correctness, unless the preponderance of the evidence is
otherwise. Tenn. R. App. P. 13(d); Brooks v. Brooks, 992 S.W.2d 403, 404 (Tenn. 1999). Review
of questions of law is de novo, without a presumption of correctness. See Nelson v. Wal-Mart
Stores, Inc., 8 S.W.3d 625, 628 (Tenn. 1999).


                                                 -3-
               Although phrased in several different ways, the main thrust of Defendant’s argument
on appeal is that the written discovery requests and notice of deposition were invalid pursuant to
Rule 62 of the Tenn. R. Civ. P. Defendant claims, therefore, that his actions in ignoring the Trial
Court’s orders that he comply with these discovery requests were not unlawful. Alternatively,
Defendant argues that if the discovery, etc., were proper, he had a good faith belief that they were
not proper so the evidence preponderates against the Trial Court’s finding that he was in criminal
contempt of court beyond a reasonable doubt.

               Defendant argues that Rule 62.01 provides an initial 30 day stay and that his filing
of a motion to alter or amend judgment provided yet another 30 day stay pursuant to Rule 62.02.
These Rules read, in relevant part, as follows:

               Rule 62.01. Initial Stay; Exceptions. –

               Except as otherwise provided in this rule, no execution shall issue
               upon a judgment, nor shall proceedings be taken for its enforcement
               until the expiration of 30 days after its entry. . . . The party in whose
               favor judgment is entered may also obtain execution or take
               proceedings to enforce the judgment prior to expiration of the 30-day
               period if the party against whom judgment is entered is about
               fraudulently to dispose of, conceal or remove his or her property,
               thereby endangering satisfaction of the judgment.


               Rule 62.02. Additional Stay on Specified Timely Motions. –

               The execution of or any proceedings to enforce a judgment shall also
               be stayed pending and for 30 days after entry of any of the following
               orders made upon timely motion: . . . (3) granting or denying a
               motion under Rule 59.04 to alter or amend the judgment. . . .

              Plaintiff counters this argument by asserting that since no writ of execution was filed
pursuant to Rule 69, there was no execution or a proceeding for enforcement of execution as
contemplated by Rule 62. Rule 69 provides as follows:

               RULE 69. EXECUTION; EXAMINATION OF JUDGMENT
               DEBTOR AND OTHER PERSONS

                        Process to enforce a judgment for the payment of money shall
               be a writ of execution unless the court otherwise directs. The
               procedure on execution shall be in accordance with the statutes of this
               state and with the practice followed in the courts of this state. In aid
               of the judgment or execution the judgment creditor, or a successor in
               interest when that interest appears of record, may examine any

                                                 -4-
                  person, including the judgment debtor, in any manner provided by
                  rules or statutes for taking discovery.

                Tenn. Code Ann. § 29-9-102 gives the courts the power to inflict punishment for
contempt of court in several specific instances, including “[t]he willful disobedience or resistance
of any officer of the such courts, party, juror, witness, or any other person, to any lawful writ,
process, order, rule, decree, or command of such courts”. In Nashville Corporation v. United Steel
Workers of America, CIO, 187 Tenn. 444, 215 S.W.2d 818 (1948), our Supreme Court observed that
the power to punish for contempt was “one of the highest prerogatives of a court of justice.” Id. at
450, 215 S.W.2d at 821. The Court went on to state that the party upon whom an order or command
of the court operates “is not allowed to speculate upon the equity of the bill, or the legality or
regularity of the order or decree, or of the writ issued thereon; but the simple duty is to obey; and
when he disobeys it is a duty the court owes to itself and to the public to punish him at once.” Id.
at 451, 215 S.W.2d at 821 (citations omitted). These principles were reaffirmed by this Court in
Teague v. Stewart, 1984 Tenn. App. LEXIS 3158 (Tenn. Ct. App. Sept. 13, 1984), which involved
the violation of several court orders and a finding of contempt. The Teague Court observed that
“[u]nless an injunction is void upon its face for lack of jurisdiction on the part of the judge who
granted it, it must be obeyed, however erroneous the granting of it may have been, until it is
dissolved on motion or appeal or some other method of direct review in the action in which it was
granted.” Teague, 1984 Tenn. App. LEXIS 3158 at *17 (quoting State v. Ragghianti, 129 Tenn.
560, 167 S.W. 689 (1914)). “The principle underlying the court’s contempt power, i.e., that a court
must be able to maintain the integrity of its orders, is so strong that under Tennessee law even
erroneous orders must be obeyed, at the risk of a contempt citation.” Teague, 1984 Tenn. App.
LEXIS 3158 at *17, *18 (quoting State v. Sammons, 656 S.W.2d 862, 869 (Tenn. Crim. App.
1982)). Likewise, in State v. Jones, 726 S.W.2d 515 (Tenn. 1987), our Supreme Court reaffirmed
the principle that with proper jurisdiction, “even though the trial judge’s order is erroneous and is
reversed on appeal, an adjudication of contempt for failure to obey that order will be sustained.” Id.
at 517.

                In the present case, it is clear that the Trial Court had jurisdiction of the parties and
of the subject matter at hand. Defendant argues that the Trial Court lacked jurisdiction under Rule
62 to force compliance with discovery filed within 30 days after entry of the judgment. We disagree
with Defendant’s assessment that this is a jurisdictional issue. We believe, even assuming the
discovery was invalid, the Trial Court nevertheless had jurisdiction over the parties and the subject
matter of the issues currently on appeal.1 Potential lack of authority does not equate to a lack of
jurisdiction. Because jurisdiction was proper, Defendant had an obligation to obey the orders of the
Trial Court, even if erroneous. Accordingly, we hold the orders of the Trial Court are not facially
invalid for lack of jurisdiction, and Defendant, therefore, was required to obey.




         1
           We express no opinion on whether the filing of disco very within 30 days of the entry of the judg me nt in this
case violated Rule 62.

                                                           -5-
                We next address Defendant’s argument that since he had a good faith belief that the
Trial Court’s order was invalid pursuant to Rule 62, the evidence preponderates against the finding
of criminal contempt. In our view, this argument begs the question. Since the orders of the Trial
Court were not facially invalid for lack of jurisdiction, Defendant was required to obey the orders
of the Trial Court, even if erroneous, unless or until they were dissolved by that court or reversed
on appeal. Defendant’s belief those orders were erroneous does not change the fact that he willfully
failed to obey the orders. If simply believing a court order was erroneous constituted a defense to
ignoring that order, then most court orders would be ineffectual since a losing party rarely believes
the court to be right. The evidence does not preponderate against the Trial Court’s finding of
criminal contempt. We find Defendant’s position to be without merit.

                                            Conclusion

                The Judgment of the Trial Court is affirmed, and this cause is remanded to the Trial
Court for such further proceedings as may be required, if any, consistent with this Opinion and for
collection of the costs below. Costs of this appeal are taxed to the Appellant Ronnie Charles Frye,
and his surety.




                                                      ____________________________________
                                                      D. MICHAEL SWINEY, JUDGE




                                                -6-